DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended as follows:


METHOD AND MEDIUM FOR CUSTOMER PRODUCT RECOMMENDATIONS

The claims have been amended in accordance with an interview with the attorney of record as follows:

1.-6.	(Cancelled) 
7.	(Currently Amended) A non-transitory machine-readable medium storing instructions executable by a processing resource to:
obtain, from a digital products data store, a product portfolio offering of products offered for purchase; 
identify a first product activity of a first customer from a first data store, the first product activity identifying a first set of products of the product portfolio offering in which the first customer has expressed interest, wherein the first product activity includes at least an in-store activity of the first customer;
analyze interdependence between products of a second set of products of the product portfolio offering purchased by a second customer, the second set of products identified from a second data store, wherein interdependence comprises a dependence between two or more products to accomplish a task
compare the first set of products associated with the first product activity of the first customer to the second set of products;
generate an optimized product portfolio offering for the first customer by predicting a set of related products from the product portfolio offering based on application of a predictive analytics layer to the first set of products, the second set of products, and the product portfolio offering, wherein the set of related products is based on similarity between the first set of products and the second set of products and interdependence between each of the first set of products and each of the second set of products, wherein a number of products in the optimized product portfolio offering is less than a number of products in the product portfolio offering;  
rank each product of the set of related products in the optimized product portfolio offering based on the product’s ability to enable sale of one or more other products of the optimized product portfolio offering and an ability of the product to complete a task of the first customer;
based on the rank of each product of the set of related products, generate a reduced number of display products to display to the first customer from the optimized product portfolio offering to a recommended subset of the set of related products in order to cause a product menu to load the recommended subset of the set of related products faster than reducing the number of display products to display to the first customer from the product portfolio offering;
display the recommended subset of the set of related products to the first customer in the product menu based on the comparison of the first set of products and the second set of products, an affinity of the first set of products and the second set of products, a similarity of the first customer and the second customer purchasing the first set of products and the second set of products, respectively, and a digital customer intent, wherein the product portfolio offering comprises a plurality of products having interdependencies; and
aggregate and store data of the first customer into a data lake based on the first product activity of the first customer and global purchases of the first customer.
8.	(Canceled) 
9.	(Previously Presented) The non-transitory machine-readable medium of claim 7, further including instructions to recommend the set of related products to the first customer based on the second product activity of the second customer.
10.	(Previously Presented) The non-transitory machine-readable medium of claim 7, further including instructions to recommend the set of related products to the first customer based on online purchases of the second customer and in-store purchases of the second customer.
11.	(Canceled)
12.	(Currently Amended) The non-transitory machine-readable medium of claim 7, further including instructions to recommend one or more of the second set of products purchased by the second customer determined to be interdependent to products associated with the first product activity of the first customer.
13.	(Canceled)
14.	(Previously Presented) The non-transitory machine-readable medium of claim 7, wherein products are recommended based on similarities between an intended use of the products associated with the product activity of the first customer and the intended use of the products purchased by the second customer.
15.	(Original) The non-transitory machine-readable medium of claim 7, wherein the products are recommended to the first customer on an online menu, at an in-store register, at an eCommerce portal, through a call center, through an email campaign, on an offline campaign, or a combination thereof.
16.	(Currently Amended) A method comprising:
obtaining a product portfolio offering of products offered for purchase; 
identifying an in-store activity and an online activity of a first customer, the in-store and online activity identifying a first set of products of the product portfolio offering in which the first customer has expressed interest; 
analyzing interdependence between products of a second set of products of the product portfolio offering purchased by a second customer, the second set of products identified from a second data store, wherein interdependence comprises a dependence between two or more products to accomplish a task;
comparing the first set of products to the second set of products;
generating an optimized product portfolio offering for the first customer by determining products to recommend from the product portfolio offering based on application of a predictive analytics layer to: the first set of products and [[a]]the second set of products purchased by a second customer and an intended use of the first set of products and an intended use of the second set of products purchased by the second customer, wherein the products in the optimized product portfolio offering are based on similarity between the first set of products and the second set of products and interdependence between each of the first set of products and each of the second set of products, wherein a number of products in the optimized product portfolio offering is less than a number of products in the product portfolio offering; 
ranking each product of the optimized product portfolio offering 
based on the rank of each product of the determined products in the optimized product portfolio offeringoptimized product portfolio offering to a recommended subset of the determined products of the optimized product portfolio offering in order to cause a product menu to load the recommended subset of the set of determined products of the optimized product portfolio offering faster than reducing the number of display products to display to the first customer from the product portfolio offering;
loading the product menu and displaying the recommended subset of the determined products to the first customer in the product menu based on the first set of products, an affinity of the first set of products and the second set of products, a similarity of the first customer and the second customer purchasing the first set of products and the second set of products, a digital customer intent, or a combination thereof; and
aggregating data of the first customer based on the in-store and online activity of the first customer.
17.	(Previously Presented) The method of claim 16, further comprising comparing the first set of products with the second set of products purchased by the second customer.
18.	(Previously Presented) The method of claim 17, wherein the recommendation of at least one product of the determined products is further based on the comparison of the first set of products associated with the in-store and online activity of the first customer and the second set of products purchased by the second customer. 
19.	(Previously Presented) The method of claim 16, further comprising recommending a first five products of the determined products once ranked.
20.	(Original) The method of claim 16, further comprising aggregating and storing data of the first customer into a data lake.
21.	(Previously Presented) The non-transitory machine-readable medium of claim 7, wherein the recommended subset of the set of related products is based on a similarity between a customer type of the first customer and a customer type of the second customer.
22.	(Previously Presented) The non-transitory machine-readable medium of claim 7, wherein the ranking of each product of the set of related products is responsive to an indication of at least one product that the first customer expressed a current interest in and is based on an ability of each product of the set of related products to complete a task similar to the at least one product.
23.	(Cancelled)


References Cited
In the present application, claims 7, 9-10, 12, 14-22 are allowed.
The most related prior art patent of record is Linden (US 2002/0019763) and the most related non-patent literature of record is Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW E ZIMMERMAN/           Primary Examiner, Art Unit 3684